—In an action to recover damages for medical malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Lockman, J.), dated October 12, 1993, as granted those branches of the defendants’ separate motions which were to dismiss the sixth cause of action.
Ordered that the order is affirmed insofar as appealed from, *512with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiffs’ child was born prematurely and died five days later. In their action against the defendant hospital and two treating obstetricians, the plaintiffs alleged, among other things, that they suffered emotional harm as a result of their observations of the allegedly negligent treatment of their child in the hospital labor room.
The Supreme Court properly dismissed the plaintiffs’ cause of action to recover damages for emotional distress as there was no allegation or proof in the record that the plaintiff mother suffered physical injuries independent of those allegedly inflicted upon the child (see, Tebbutt v Virostek, 65 NY2d 931; Vaccaro v Squibb Corp., 52 NY2d 809; Kakoullis v Harri H. Janssen, M.D., P. C, 188 AD2d 769; Bubendey v Winthrop Univ. Hosp., 151 AD2d 713; Burgess v Miller, 124 AD2d 692; see also, Creed v United Hosp., 190 AD2d 489). O’Brien, J. P., Ritter, Santucci and Friedmann, JJ., concur.